The commissioner of public welfare of St. Lawrence county has appealed from a final order of the Albany Special Term of the Supreme Court dismissing his petition for a review of a determination of the State Department of Social Welfare in which it was determined that the settlement of Joseph Brink and his family was in the town of Potsdam, St. Lawrence county. There is evidence to sustain the determination of the commissioner. Order unanimously affirmed, with fifty dollars costs and disbursements to respondent Commissioner. Present — Hill, P. J., Crapser, Hefíernan, Schenck and Foster, JJ.